Citation Nr: 1728845	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  05-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left rotator cuff dysfunction (left shoulder disability), to include as secondary to his service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability, to include as secondary to his service-connected PTSD.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or as secondary to his service-connected PTSD.

4.  Entitlement to service connection for acne, to include as due to an undiagnosed illness or as secondary to his service-connected PTSD.

5.  Entitlement to service connection for alopecia, to include as due to an undiagnosed illness or as secondary to his service-connected PTSD.

6.  Entitlement to an effective date earlier than July 26, 2011, for the grant of a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.

7.  Entitlement to an effective date earlier than February 1, 2016, for adding dependent K.D.C. to the Veteran's VA award.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to August 1991, which includes service in the Persian Gulf Theater of Operations as well as Desert Storm/Desert Shield from January to July 1991.  He also served a period of active duty for training from August 1990 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and October 2015 rating decisions and August 2016 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In October 2009, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of the proceeding is in the record.  

This case was most recently remanded by the Board in August 2016 when the Veteran's service connection issues were remanded for additional development.  The claim for entitlement to an earlier effective date for the grant of a TDIU was remanded by the Board for the issuance of a Statement of the Case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued and a timely substantive appeal was filed in March 2017; the RO certified the claim to the Board in June 2017.  While the claims for service connection and an earlier effective date for a TDIU were in remand status, the Veteran also perfected an appeal of the issue of entitlement to an earlier effective date for adding his dependent child to his VA award; this claim was also certified to the Board in June 2017 and will be adjudicated accordingly as part of the current appeal.

The issues of entitlement to service connection for a disability manifested by a left shoulder disability, a low back disability, headaches, acne, and alopecia and an effective date earlier than July 26, 2011 for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 Decision Review Officer (DRO) decision, service connection was granted for PTSD and a 50 percent disability rating was assigned, effective March 6, 2003.

2.  The Veteran's child was born in May 2013.

3.  The Veteran did not inform VA about his eligible dependents until January 22, 2016.

4.  The date of commencement of the Veteran's award is February 1, 2016.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2016, for the addition of the Veteran's child as a dependent for compensation purposes have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.32, 400, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




Earlier Effective Date

Veterans having a 30 percent or more service-connected disability rating are eligible for additional compensation for dependents, including a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school), or any child who prior to age 18 has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2). 

Generally, an award of additional compensation for dependents based on the establishment of the 30 percent rating shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110 (f). 

More specifically, the effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) Date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401 (b).  The term "date of claim" means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  Id.

The earliest that an award of compensation for additional dependents may be paid to the Veteran is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

In this case, in a December 2006 DRO decision, service connection was granted for PTSD and a 50 percent disability rating was assigned, effective March 6, 2003. 

Important in this case, attached to the December 2006 decision, was a VA Form 21-686c ("Declaration Of Status Of Dependents") and a letter indicating that it must be completed before additional compensation may be paid. 
In this case, the first communication from the Veteran regarding the existence of a dependent was not until January 22, 2016, when he submitted a claim to add Child K.D.C. as a dependent, accompanied by a copy of the dependent's birth certificate.  Based on this information, the RO paid benefits for K.D.C., beginning on February 1, 2016. 

The Veteran has disagreed with this determination to the extent that he asserts that he should receive benefits as a Veteran with a dependent since the date of his son's birth in May 2013.  However, the Board concludes, unfortunately, that such benefits are not warranted.  In this regard, VA did not receive notice of the dependent's birth until 2 years and 8 months after the dependent's birth.

Payment of VA compensation benefits for the dependent child K.D.C. cannot be prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (a)(2).  Therefore, the effective date for the payment of service-connected compensation benefits for the dependent child K.D.C. is February 1, 2016.

The Board understands the argument the Veteran is making and is sympathetic to his assertions.  However, Federal law and VA regulations specifically prescribe what affective dates may be assigned when providing benefits for dependents, and the Board is bound by the law and is without authority to grant benefits or evaluate a claim purely on the basis of equity.  See 38 U.S.C.A §§  503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Veteran needed to let VA know in a timely manner he had dependents in order to get the benefits he could have received if he had told VA in a timely manner. 


ORDER

An effective date earlier than February 1, 2016, for adding dependent K.D.C. to the Veteran's VA award, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

The Veteran has variously maintained that his service connection claims are due to his Gulf War service, an undiagnosed illness, or due to the "stresses" of service.

In the Board's most recent August 2016 remand, the Board requested a supplemental opinion from January 2015 VA examiner Dr. Skonicki as to whether the Veteran's alopecia, acne and left shoulder were related to his service or related to his service-connected PTSD.  The Board noted that the examiner previously concluded that it was less likely than not that the Veteran's headaches, alopecia, acne, low back and left shoulder problems were caused by, proximately due to, or permanently aggravated beyond its natural progression by his service-connected PTSD.  In support of these various conclusions, the rationale provided by Dr. Skonicki was that PTSD was not known to medical science to be associated with any of these conditions.
	
The Board notes that the January 2015 VA examiner did not provide any explanation to support these largely conclusory opinions.  Further, the VA examiner did not refer to the particular circumstances of the Veteran's various claims or address his contentions that the stresses from his service may have caused or contributed to these conditions.  As such, the VA examiner's opinions were deemed inadequate to adjudicate the Veteran's claims on a secondary basis. 

Pursuant to the August 2016 remand, in April 2017 VA nurse practitioner J. Jemison essentially opined that the Veteran's claimed disabilities were not related to his service on a direct basis.  With regard to alopecia, in the January 2015 opinion, she stated that his male pattern baldness was "genetic," but did not specifically state whether he believed the Veteran's alopecia was a hereditary condition unrelated to service.  In the April 2017 opinion, she explained that is both genetic and associated with hormones, but again failed to opine as to whether it was a hereditary condition unrelated to service.  With regard to acne, in January 2015 and April 2017 it appears that the examiner failed to consider the Veteran's lay statements regarding onset of acne.

With regard to secondary service connection, in May 2017 Dr. Skonicki stated that he provided a sufficient, logical medical opinion in January 2015, "but, apparently, science was abandoned."  He alleged that his medical opinion was discredited and essentially reiterated his January 2015 opinions regarding secondary service connection.  He concluded that there is no correlation between the claimed conditions and the veteran's service-connected PTSD and that they were not aggravated beyond their normal condition beyond the natural progression.  He further opined that "there is no scientific basis for contentions of PTSD causing/aggravating acne, shoulder conditions, or back conditions."  He also stated that he could not offer "any further logical answer if the requesters defy reason and science."  As the May 2017 medical opinion is essentially a restatement of the January 2015 opinion which the Board determined was insufficient and served, in part, as the basis for the August 2016 remand, it remains unclear whether the Veteran's disabilities are related to his service-connected PTSD.  Thus, an additional addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

In light of these deficiencies, the Board remanded this case for addendum VA opinions.

With regard to the claim for an effective date earlier than July 26, 2011, for the grant of TDIU due to a service-connected disability, the Veteran's sole service-connected disability, PTSD, was rated 50%, effective July 26, 2011.  A TDIU was granted effective July 26, 2011, on an extraschedular basis.  The Veteran, through his representative, contends that the effective date should be the date of the grant of service connection for PTSD.

A TDIU rating may be assigned where a claimant's schedular disability rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The evidence must show that a claimant is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the central question is "whether the [claimant's] service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the claimant could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a claimant's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App.  at 363.

TDIU may be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, a TDIU claim may be referred for extraschedular consideration.  38 C.F.R. § 3.321 (b).  The Board does not have jurisdiction to assign an extraschedular rating in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, consideration of whether an extraschedular rating is assignable must be referred to the RO, who requests such consideration by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.

In this regard, the Board notes that with regard to the underlying claim of entitlement to a TDIU, this case was referred to the Director, Compensation Service who, in March 2014, denied entitlement to an extraschedular TDIU.  The Director opined that there is no demonstrable evidence exists that shows the Veteran to be unemployable under any circumstances due solely to his service-connected disability.

However, in October 2015 the Veteran, through his representative, submitted an October 2015 private psychological examination from Dr. Kirkland who opined that the Veteran has unable to obtain and maintain substantially gainful employment due to his service-connected PTSD since 2003.  Although the Board previously referred the underlying claim for entitlement to TDIU to the Director, the claim for entitlement to an effective date earlier than July 26, 2011, for a TDIU needs to be referred back to the Director for an addendum opinion and consideration of the October 2015 private medical opinion.

The Board also notes that in the March 2016 notice of disagreement with the effective date assigned for the award of a TDIU, the Veteran's representative indicated that VA issued a March 2015 rating decision that increased the rating from 50 to 70 percent for PTSD and granted entitlement to TDIU, effective January 29, 2015.  However, the claims file does not contain a copy of the March 2015 rating decision.  On remand, this rating decision should be obtained and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Associate copy of the March 2015 rating decision with the electronic claims file.

2.  The RO should submit the claim of entitlement to an effective date prior to July 26, 2011 for TDIU under 38 C.F.R. § 4.16 (b) to the Director, Compensation and Pension Service for an addendum to the March 2014 opinion.  The RO should follow the dictates of section 4.16(b) in making this submission.

3.  Provide the claims file to an appropriate VA examiner, other than the January 2015 and April/May 2017 VA examiners, who should determine whether a new VA examination is warranted in order to provide an addendum opinion regarding the nature and etiology of the Veteran's left shoulder and low back disabilities, headaches, acne and alopecia.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner must provide the following opinion(s):

a) Is it at least as likely as not (50 percent or more probability) that any left shoulder disability, low back disability, headaches, acne, and alopecia, had its onset in or is etiologically-related to the Veteran's active duty service.

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any left shoulder and low back conditions, headaches, acne, and alopecia, is (a) proximately due to or the result of the Veteran's service-connected PTSD, or (b) aggravated or permanently worsened by his service-connected PTSD.  If it is determined that left shoulder and low back conditions, headaches, acne, and alopecia, are related to the service-connected PTSD, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset.

The examiner should specifically comment on the Veteran's lay statements concerning the onset and progression of his various health problems.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


